

115 HR 3453 IH: Tax Relief for Artists Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3453IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Ms. Velázquez introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a standard deduction for the trade or
			 business expenses of artists.
	
 1.Short titleThis Act may be cited as the Tax Relief for Artists Act of 2017. 2.Standard deduction for the trade or business expenses of artists (a)In generalSection 162 of the Internal Revenue Code of 1986 is amended by redesignating subsection (q) as subsection (r) and by inserting after subsection (p) the following new subsection:
				
					(q)Standard deduction for trade or business expenses of artists
 (1)In generalIn the case of a qualified taxpayer who elects the application of this subsection for any taxable year, there shall be allowed as a deduction for such taxable year an amount equal to the lesser of—
 (A)$2,500, or (B)the gross income of the taxpayer derived from one or more artistic trades or businesses carried on by the taxpayer (or, if less, taxable income).
 (2)Qualified taxpayerFor purposes of this subsection, the term qualified taxpayer means any taxpayer with respect to any taxable year if— (A)the taxpayer’s household income for the taxable year does not exceed 250 percent of the poverty line for a family of the size involved, and
 (B)the taxpayer has gross income derived from one or more artistic trades or businesses carried on by the taxpayer.
 (3)Artistic trade or businessFor purposes of this subsection, the term artistic trade or business means any trade or business in the literary, graphic design, film, visual, media, musical, theatre, recording, or dance arts.
 (4)Other definitions and special rulesFor purposes of this subsection— (A)Definitions related to household incomeTerms used in paragraph (2)(A) which are also used in section 36B shall have the same meaning as when used in such section.
 (B)Joint returnsIn the case of a joint return, paragraph (1)(A) shall be applied by substituting $5,000 for $2,500 if both spouses would be treated as a qualified taxpayer if each spouse filed a separate return. (C)Denial of double benefitIf the taxpayer elects the application of this subsection for any taxable year, no deduction (other than the deduction allowed under paragraph (1)) shall be allowable under this chapter to the taxpayer with respect to any amount paid or incurred during such taxable year with respect to any artistic trade or business carried on by the taxpayer.
 (D)RegulationsThe Secretary shall prescribe such regulations or other guidance as the Secretary determines to be necessary or appropriate to carry out the purposes of this subsection..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			